United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1003
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Mark B. Davidson,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 3, 2010
                                  Filed: November 8, 2010
                                  ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       A jury convicted Mark Davidson of being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). At a resentencing hearing following a limited
remand, the district court1 sentenced Davidson as an armed career criminal under 18
U.S.C. § 924(e) to 180 months in prison and 5 years of supervised release. Davidson
appeals, raising as the sole issue whether his prior convictions for attempted domestic
assault and resisting arrest by fleeing constituted separate convictions for purposes of
section 924(e).

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We conclude that, under the law-of-the-case doctrine, Davidson is precluded
from challenging his classification as an armed career criminal based on the argument
that his prior convictions for attempted domestic assault and resisting arrest did not
constitute separate convictions for purposes of section 924(e). See United States v.
Davidson, 551 F.3d 807, 808-09 (8th Cir. 2008) (per curiam) (upholding prior
decision that Davidson was properly classified as armed career criminal under
§ 924(e); vacating sentence on other grounds and remanding to district court for
resentencing); see also United States v. Castellanos, 608 F.3d 1010, 1016 (8th Cir.
2010) (when appellate court remands case to district court, all issues decided by
appellate court become law of case, and district court on remand must adhere to any
limitations imposed on its function by appellate court); United States v. Callaway, 972
F.2d 904, 905 (8th Cir. 1992) (per curiam) (declining to review issue which had been
decided in prior appeal; under law-of-the-case doctrine, decision in prior appeal is
followed in later proceedings unless substantially different evidence is introduced or
prior decision is clearly erroneous and works manifest injustice).

      Accordingly, we affirm the district court’s judgment. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-